

	

		II

		109th CONGRESS

		1st Session

		S. 2100

		IN THE SENATE OF THE UNITED STATES

		

			December 14, 2005

			Mr. Smith (for himself

			 and Mr. Kerry) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to improve the

		  deduction for depreciation.

	

	

		1.Short titleThis Act may be cited as the

			 Tax Depreciation, Modernization, and

			 Simplification Act of 2005.

		2.Authority to modify

			 class lives

			(a)In

			 generalParagraph (1) of

			 section 168(i) of the Internal Revenue Code of 1986 is amended to read as

			 follows:

				

					(1)Class

				life

						(A)In

				generalExcept as provided in this section, the term class

				life means the class life (if any) which would be applicable with

				respect to any property as of January 1, 1986, under subsection (m) of section

				167, as in effect on the day before the date of the enactment of the Revenue

				Reconciliation Act of 1990 (determined without regard to paragraph (4) thereof

				and as if the taxpayer had made an election under such subsection).

						(B)Secretarial

				authority

							(i)In

				generalExcept as provided in clause (ii), the Secretary, after

				consultation with Congress, may prescribe by regulation—

								(I)a new class life

				for any property, or

								(II)a class life for

				any property which does not have a class life within the meaning of

				subparagraph (A).

								(ii)ExceptionsClause

				(i) shall not apply to—

								(I)residential

				rental property or nonresidential real property, or

								(II)property for

				which a class life, classification, or recovery period is assigned under

				subsection (e)(3) (other than subparagraph (C)(v) thereof) or subparagraph (B),

				(C), or (D) of subsection (g)(3).

								(iii)StandardsAny

				class life prescribed or modified under clause (i) shall reasonably reflect the

				anticipated useful life and the anticipated decline in value over time of the

				property to the industry or other group, and shall take into account when the

				property is technologically or functionally obsolete for the original purpose

				under which it was acquired.

							(iv)ConsultationNot

				later than 60 days before the date on which the Secretary publishes any

				proposed regulation under clause (i), the Secretary shall submit to Congress

				the proposed regulation together with a report containing the information

				considered by the Secretary in modifying or prescribing any class life under

				the regulation.

							(v)MonitoringThe

				Secretary, through an office established in the Treasury, shall monitor and

				analyze actual experience with respect to depreciable assets to which this

				subparagraph applies.

							(C)Effect of

				modificationAny class life with respect to any property

				prescribed or modified under subparagraph (B) shall be used in classifying such

				property under subsection (e) and in applying subsection

				(g).

						.

			(b)Application of

			 Congressional Review ActFor purposes of applying chapter 8 of

			 title 5, United States Code, to any regulation prescribed under section

			 168(i)(1)(B) of the Internal Revenue Code of 1986, each class life prescribed

			 under such section shall be considered to be a separate rule.

			(c)Effective

			 dateThe amendment made by this section shall take effect on the

			 date of the enactment of this Act.

			3.Elimination of

			 mid-quarter convention

			(a)In

			 generalSubsection (d) of section 168 of the Internal Revenue

			 Code of 1986 is amended—

				(1)by striking

			 paragraph (3) and redesignating paragraph (4) as paragraph (3), and

				(2)in paragraph (3),

			 as redesignated by paragraph (1), by striking subparagraph (C).

				(b)Effective

			 dateThe amendments made by this section shall apply to property

			 placed in service after the date of the enactment of this Act.

			4.Mass asset

			 accounting

			(a)In

			 generalSection 168 of the Internal Revenue Code of 1986 is

			 amended by adding at the end the following new subsection:

				

					(l)Mass asset

				accounting

						(1)Election

							(A)In

				generalIn lieu of the deduction otherwise allowed under this

				section with respect to an item of qualified property, the taxpayer may elect

				to add the adjusted basis of such property to the mass asset account of the

				taxpayer to which such qualified property is assigned and to determine the

				deduction under this section using the applicable depreciation method with

				respect to such mass asset account.

							(B)Election to

				apply to all assets of the taxpayer with same recovery periodAn

				election made under subparagraph (A) shall be made in such manner as the

				Secretary may by regulations prescribe and shall apply to all qualified

				property of the taxpayer which has the same applicable recovery period for such

				taxable year and all subsequent taxable years.

							(C)Election

				irrevocableAny election made under this paragraph shall be

				irrevocable except with the consent of the Secretary. The Secretary shall

				prescribe rules for the proper accounting of assets in a mass asset account in

				the case of any such revocation.

							(2)Special

				rules

							(A)Modification of

				depreciation methodIn applying the applicable depreciation

				method to any mass asset account, subsection (b) shall be applied without

				regard to paragraph (1)(B) thereof.

							(B)Adjustment to

				reflect half-year conventionIn applying the deduction allowable

				under subsection (a) to any mass asset account, the amount of the deduction

				under subsection (a) shall be—

								(i)100 percent of

				the deduction otherwise allowed under this section in the case of qualified

				property placed in service before the beginning of the taxable year, and

								(ii)50 percent of

				the deduction otherwise allowed under this section with respect to qualified

				property placed in service during the taxable year.

								(C)Sale of

				qualified property

								(i)In

				generalIn the case of the sale of any property the adjusted

				basis of which has been added to a mass asset account, the balance of the mass

				asset account to which such property was assigned shall be reduced (but not

				below zero) by the amount of the proceeds from such sale.

								(ii)Recognition of

				gainIf the proceeds from the sale of any property the adjusted

				basis of which has been added to a mass asset account exceed the balance of

				such mass asset account, then the excess shall be treated as ordinary

				income.

								(3)Qualified

				property

							(A)In

				generalFor purposes of this subsection, the term qualified

				property means any tangible property—

								(i)to which an

				applicable depreciation method under paragraph (1) or (2) of subsection (b)

				applies, and

								(ii)the cost of

				which is not more than $10,000.

								(B)Inflation

				adjustment

								(i)In

				generalIn the case of any taxable year beginning after 2006, the

				$10,000 amount under subparagraph (A)(ii) shall be increased by an amount equal

				to—

									(I)such dollar

				amount, multiplied by

									(II)the

				cost-of-living adjustment determined under section 1(f)(3) for the calendar

				year in which the taxable year begins, determined by substituting

				calendar year 2005 for calendar year 1992 in

				subparagraph (B) thereof.

									(ii)RoundingIf

				any amount as adjusted under the clause (i) is not a multiple of $1,000, such

				amount shall be rounded to the next lowest multiple of $1,000.

								(4)Mass asset

				accountThe term mass asset account means an account

				of the taxpayer which reflects the adjusted basis of all qualified property to

				which the same applicable depreciation method and applicable recovery period

				applies.

						.

			(b)Effective

			 dateThe amendments made by this section shall apply to property

			 placed in service after the date of the enactment of this Act.

			5.Permanent

			 extension of expensing for small businesses

			(a)Dollar

			 limitationParagraph (1) of section 179(b) of the Internal

			 Revenue Code of 1986 is amended by striking $25,000 ($100,000 in the

			 case of taxable years beginning after 2002 and before 2008) and

			 inserting $100,000.

			(b)Reduction in

			 limitationParagraph (2) of section 179(b) of such Code is

			 amended by striking $200,000 ($400,000 in the case of taxable years

			 beginning after 2002 and before 2008) and inserting

			 $400,000.

			(c)Inflation

			 adjustmentsSubparagraph (A) of section 179(b)(5) of such Code is

			 amended by striking and before 2008.

			(d)ElectionParagraph

			 (2) of section 179(c) of such Code is amended by striking and before

			 2008.

			(e)Computer

			 softwareClause (ii) of section 179(d)(1)(A) is amended by

			 striking and before 2008.

			

